IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


DR. JOHN D. HARDING AND DR. LINDA          : No. 939 MAL 2015
K. KRUUS, H/W,                             :
                                           : Petition for Allowance of Appeal from
                     Petitioners           : the Order of the Superior Court
                                           :
                                           :
              v.                           :
                                           :
                                           :
THE CUTLER GROUP, INC. D/B/A THE           :
DAVID CUTLER GROUP,                        :
                                           :
                     Respondent            :


                                      ORDER



PER CURIAM

       AND NOW, this 6th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Donohue & Justice Wecht did not participate in the consideration or

decision of this matter.